DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on September 30, 2020 for application number 17/038,691. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of transforming data points from input format to output format according to configuration rules. The limitation of transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “device” and “non-transitory computer readable storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward transforming are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (transforming data points from input format to output format), or even with the aid of pen and paper and as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations transforming input format to output format are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “device” and “non-transitory computer readable storage medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving and forwarding steps represent no more than mere instructions to apply the judicial exception on a computer, and represents extra-solution activity because it is a mere nominal or tangential addition to the claim. Receiving and forwarding are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving and forwarding data (receiving or transmitting data over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 11, and 20 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the devices are used to improve functionality.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-10 and 12-19 are dependent on claim 1, and  claim 11 and includes all the limitations of claim 1. Therefore, claims 2-10 and 12-19 recites the same abstract idea of transforming data points from input format to output format according to configuration rules.  The limitations associated with transforming data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the transforming steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving and forwarding are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward managing large quantities of data and monitoring analytics of the large quantities of data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marquardt et al. (US 2018/0089286) (hereinafter Marquardt).

Regarding claim 1, Marquardt teaches a computer-implemented method for automatic transformation of time series data at ingestion, the method comprising: receiving time series data comprising data points at least one ingestion node of a time series data monitoring system (see Fig. 2, Figs. 4-5, para [0085-0086], para [0128], discloses receiving event time series data comprising data points at a time segment of a forwarder (ingestion node)), wherein the data points have an input observability format (see Fig. 23, para [0098], para [0213-0214], discloses data points for performance metrics (input observability format)); transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system (see Figs. 11A-B, para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules); and forwarding, from the at least one ingestion node, the data points having the output observability format to a persistent storage device (see Figs. 4-5, Figs. 55-56, para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store). 

Regarding claim 11, Marquardt teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for automatic transformation of time series data at ingestion (see Fig. 60, para [0547], teaches a medium), the method comprising: receiving time series data comprising data points at at least one ingestion node of a time series data monitoring system (see Fig. 2, Figs. 4-5, para [0085-0086], para [0128], discloses receiving event time series data comprising data points at a time segment of a forwarder (ingestion node)), wherein the data points have an input observability format (see Fig. 23, para [0098], para [0213-0214], discloses data points for performance metrics (input observability format)); transforming, at the at least one ingestion node, the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system (see Figs. 11A-B, para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules); and forwarding, from the at least one ingestion node, the data points having the output observability format to a persistent storage device (see Figs. 4-5, Figs. 55-56, para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store). 

Regarding claim 20, Marquardt teaches a time series data monitoring system for automatic transformation of time series data at ingestion, the time series data monitoring system comprising: a persistent storage device (see Fig. 60, para [0551], discloses a persistent storage device); a plurality of ingestion nodes, each node of the plurality of ingestion nodes comprising a data storage unit and a processor communicatively coupled with the data storage unit, wherein an ingestion node of the plurality of ingestion nodes is configured to: receive time series data comprising data points (see Fig. 2, Figs. 4-5, para [0085-0086], para [0128], discloses receiving event time series data comprising data points at a time segment of a forwarder (ingestion node)), wherein the data points have an input observability format (see Fig. 23, para [0098], para [0213-0214], discloses data points for performance metrics (input observability format)); transform the data points from the input observability format to an output observability format according to configuration rules of the time series data monitoring system (see Figs. 11A-B, para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules); and forwarding the data points having the output observability format to the persistent storage device (see Figs. 4-5, Figs. 55-56, para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store). 

Regarding claims 2 and 12, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches forwarding, from the at least one ingestion node, the data points having the input observability format to the persistent storage device (see Figs. 55-56, para [0469-0470], discloses saving metrics to a user computer in reports in order to view on user dashboard for future review and monitoring). 

Regarding claims 3 and 13, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches deleting the data points comprising the input observability format subsequent transformation to the output observability format (see  para [0127-0128], discloses forwarder removing extraneous data  and performing other transformations).

Regarding claims 4 and 14, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches receiving subsets of data points having the output observability format from a plurality of ingestion nodes at an intermediate aggregation node between the plurality of ingestion nodes and the persistent storage device (see Fig. 4, para [0141], para [0151], discloses indexers (intermediate aggregation nodes) receiving subsets of event data having event time stamp values and parsing event data based on time range); and aggregating the subsets of data points having the output observability format from the plurality of ingestion nodes into aggregated data points having the output observability format (see Fig. 6, para [0141], para [0146-0147], combining events received from indexers to produce final results to return to client in real-time or reports).

Regarding claims 5 and 15, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches forwarding, from the intermediate aggregation node, the aggregated data points having the output observability format to the persistent storage device (see Fig. 4, para [0151], para [0198-0199], discloses forwarding indexed summarization tables of event data to data store).

Regarding claims 6 and 16, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches receiving, at the at least one ingestion node, a stray data point of the time series data, the stray data point received subsequent the forwarding of the data points having the output observability format to the persistent storage device (see Figs. 2-3, Figs. 4-5, para [0085-0086], para [0117], para [0128], discloses receiving event time series data comprising other data points according to configured monitor trigger (stray data point) at a time segment of a forwarder (ingestion node)), wherein the stray data point has the input observability format (see Fig. 3, Fig. 23, para [0098], para [0117], para [0213-0214], discloses other data points according to configured monitor trigger for performance metrics (input observability format)); transforming, at the at least one ingestion node, the stray data point from the input observability format to the output observability format according to the configuration rules of the time series data monitoring system (see Figs. 11A-B, para [0117],  para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules and configured monitor trigger); and forwarding, from the at least one ingestion node, the stray data point having the output observability format to the persistent storage device (see Figs. 4-5, Figs. 55-56, para [0117], para [0128], para [0165-0166], discloses producing reports from time segment data and event data associated with time periods of an events graph to a data store points according to configured monitor trigger). 

Regarding claims 7 and 17, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches responsive to receiving a query request associated with the data points having the output observability format and the stray data point having the output observability format, aggregating the data points having the output observability format and the stray data point having the output observability format into a complete set of aggregated data points having the output observability format (see Fig. 4, para [0117], para [0141], para [0151], discloses indexers receiving subsets of event data having event time stamp values and parsing event data based on time range and according to configured monitor triggers); and returning a result to the query request using the complete set of aggregated data points (see Fig. 6, para [0141], para [0146-0147], combining events received from indexers to produce final results to return to client in real-time or reports).

Regarding claims 8 and 18, Marquardt teaches a method of claim 1 and medium of claim 11.
Marquardt further teaches wherein the configuration rules of the time series data monitoring system define operations for the transforming the data points from the input observability format to the output observability format (see Figs. 11A-B, para [0117], para [0150-0151], para [0209-0210], discloses transforming metric data (input observability format) to notable events by time (output observability format) display in histogram panel of notable events organized by time intervals according to extraction rules and configured monitor triggers)

Regarding claim 9, Marquardt teaches a method of claim 1.
Marquardt further teaches wherein the input observability format is one of a metric, a counter, a histogram, and a span (see para [0090], discloses metric input observability format).

Regarding claim 10, Marquardt teaches a method of claim 1.
Marquardt further teaches wherein the output observability format is one of a counter and a histogram (see para [0209], discloses histogram of events organized by time intervals for output observability format).

Regarding claim 19, Marquardt teaches a medium of claim 11.
Marquardt further teaches, wherein the input observability format is one of a metric, a counter, a histogram, and a span (see para [0090], discloses metric input observability format) and the output observability format is one of a counter and a histogram (see para [0209], discloses histogram of events organized by time intervals for output observability format).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Finkler US Publication No. 2016/0092484.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159          
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159